Exhibit 99.1 Annual General and Special Meeting of Shareholders of PETRO-CANADA June 4, 2009 REPORT ON VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations (Section The following matters were voted upon at the annual general and special meeting of shareholders of Petro-Canada: Votes by Ballot Special Meeting Matters Outcome of Vote Votes For Votes Against 1.The approval of the arrangement involving Suncor Energy Inc. and Petro-Canada under Section 192 of the Canada Business Corporations Act: Passed 331,956,777 (97%) 11,059,582 (3%) 2.The approval of a new stock option plan for the corporation resulting from the amalgamation of Petro-Canada and Suncor Energy Inc. pursuant to the arrangement: Passed 181,717,366 (53%) 161,309,435 (47%) Votes Annual Meeting Matters Outcome of Vote Votes For Votes Withheld 1.The election of the following nominees as directors of Petro-Canada, to hold office until the earlier of the completion of the arrangement and the close of the next annual general meeting: Ron A. Brenneman Passed 97% 3% Hans Brenninkmeyer Passed 97% 3% Claude Fontaine Passed 96% 4% Paul Haseldonckx Passed 97% 3% Thomas E. Kierans Passed 96% 4% Brian F. MacNeill Passed 97% 3% Maureen McCaw Passed 97% 3% Paul D. Melnuk Passed 97% 3% Guylaine Saucier Passed 96% 4% James W. Simpson Passed 96% 4% Daniel L. Valot Passed 97% 3% 2.The appointment of Deloitte & Touche LLP, Chartered Accountants, as auditors of Petro-Canada, to hold office until the earlier of the completion of the arrangement and the close of the next annual general meeting: Passed 99% 1% Anyone wishing additional information may contact Investor Inquiries at (403) 296-4040; fax (403) 296-3061 or by email at investor@petro-canada.ca /s/ Hugh L. Hooker Hugh L.
